DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The references to the claims on page, lines 16-17, which is improper, since every meaning of the claims must be found in the description. The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. 
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-19, 22 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite since it is not positively claimed, i.e., while the preamble recites a process of making a web, there is nothing in the claim that actually/positively claims said web. As claimed, the independent claim, claim 1, recites a process of using an apparatus rather than the making of a web, i.e., the claims actually limits the device without indicating any production of a web as indicated in the preamble, i.e., an extensible fibrous web. It is unclear if the process as claimed produces an extensible fibrous web, since the body of claim 1, see the first part of the body of the claim, indicates that the already extensible fibrous web is passed through the process, making the process more unclear, and thus the metes and bounds of patent protection desired cannot be ascertained.
	In claim 1 the phrase “said web” on line 4th line from the bottom lacks of sufficient antecedent basis, since it is unclear what “web” the phrase refers to. Note that there are two webs, one which has been recited as “a web of extensible fibrous materials (14)” and the other as the “pressing web (6).”
	Claim 27 is vague and indefinite, because it is claimed as depending on the process, but it essentially repeat the same parts of the device of the process claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 16-19, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ihrman, US Patent No. 3,290,209.
With regard to claims 1-4, 22 and 27,  Ihrman teaches a process of making extensible fibrous material, i.e., paper, in which a wet paper web, is passed through a nip formed by a pressing cylinder (15), which has grooves in its surface and a pressing web (17) having an outer layer of compressible materials, e.g., an elastomer, preferably a rubber, the paper web is pressed in the nip formed by the pressing web and the cylinder, the pressing web changing of curvature (concave to convex) from upstream, 1downstream of the pressing nip; see figures 2 and 3, column 1, line 60 through column 2, line 7, column 2, lines 32-57. The reference teaches that the roll and the bell are run at different speed, but teaches that the difference is between 6 to 15% greater for the roll compared to the belt, which could be considered substantially equal, for at least the 6%. However, adjusting the speed of the rolls and bell to be substantially equal is within the levels of ordinary skill in the art as an optimization of the process and considered obvious absent a showing of unexpected results. Note that it has been held that it is obvious to try, choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. See recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (Citing KSR, 82 USPQ2d at 1396).
With regard to claim 5-8, Ihrman teaches depth of the grooves falling within the claimed range; see column 2, lines 8-15 and the width and shape can be optimized depending upon of the degree of extensibility desired, this is suggested by the reference; see column 2, lines 58-64. 
Regarding to claim 9, Ihrman shows the decreasing of the belt from upstream to downstream of the nip; see figure 2.
With regard to claims 10-14 and 16-17; figure 2 shows the belt is continuous and mounted between two rolls (13 and18), and passed through the nip formed by rolls (13) and (15). Note that even though not illustrated in the figure nor discussed in the body of the reference, the rolls need to have a pressing element(s) to keep the pressing on the nip and thus considered to be inherent to the process/device of the reference, Ihrman.
With regard to claim 18, the addition of lubricant(s) to the pressing nip is well-known in the art1 to decrease friction and thus improve the life of the devices, especially the belt wear and tear. Note that Ihrman teaches that the rust acted as a lubricant decreasing the friction between the belt and the roll; see column 2, lines 25-31, and therefore adding a lubricant, liquid or in other form would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if a lubricant were added between the belt and the roll.
With regard to claim 19, Ihrman teaches that device shown on figure 2 is basically the same as of the US Patent No. 2,624,245 to Cluett; see column 2, lines 51-54, which teaches that the run of the belt can be extended by moving the roll (18) to properly nip the belt; see column 4, lines 42-59 of Cluett. Therefore, such limitation is met by the reference, Ihrman, or at least it would have been obvious in view of the Cluett’s teachings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process and Apparatus for Making Extensible Fibrous Webs.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 The examiner takes official notice of this fact and will present proof if necessary.